Citation Nr: 0413641	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-27 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits.

3.  Basic eligibility for non-service-connected death pension 
benefits. 


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel




INTRODUCTION

The veteran served on active duty from December 1942 to 
September 1945.  He died in July 1980.  The appellant (also 
referred to as "claimant") is his widow. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision in February 2002 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Republic of the Philippines, which denied service 
connection for the cause of the veteran's death and denied 
legal entitlement to accrued benefits.  The appellant entered 
notice of disagreement with this decision in April 2003; the 
RO issued a statement of the case in July 2003; and the 
appellant entered a substantive appeal, on a VA Form 9, which 
was received in September 2003.  

In a July 2003 rating decision, the RO denied a claim of 
entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318.  The appellant was notified of this 
decision by letter issued July 14, 2003.  The record does not 
reflect that the appellant submitted a notice of disagreement 
with this rating decision.  Although the appellant mentioned 
DIC in a VA Form 9, this was in the context of appealing the 
benefits addressed in this decision, and her use of the term 
"DIC" appeared to be a reference to "death pension 
benefits."  The Board may only exercise jurisdiction over an 
issue after an appellant has filed both a timely notice of 
disagreement to a rating decision denying the benefit sought, 
and a timely substantive appeal.  38 U.S.C.A. § 7105 (West 
2002); Roy v. Brown, 5 Vet. App. 554 (1993).  Accordingly, 
the issue of entitlement to DIC under 38 U.S.C.A. § 1318 is 
not currently before the Board on appeal. 




FINDINGS OF FACT

1.  All evidence necessary to decide the claim on appeal has 
been obtained; the RO has notified the appellant of the 
evidence needed to substantiate the claims addressed in this 
decision, and obtained all available relevant evidence 
designated by the appellant in order to assist her in 
substantiating her claims for VA compensation benefits; 
further medical opinion is not necessary to decide the claims 
because there is no reasonable possibility that further 
medical opinion would aid in substantiating the claims. 

2.  The veteran died in July 1980; the Certificate of Death 
lists the immediate cause of death as hepatoma of the liver.  

3.  At the time of the veteran's death, service connection 
had not been established for any disability; the veteran's 
liver hepatoma did not begin until many years after service 
separation.  

4.  There is no injury or disease in service to which the 
veteran's liver hepatoma could be related by competent 
medical opinion evidence. 

5.  The veteran served with the Recognized Guerrilla Service 
from December 1942 to May 1945. 

6.  The appellant's claim for accrued benefits was received 
by the RO in April 2001, more than one year after the 
veteran's death in July 1980.


CONCLUSIONS OF LAW

1.  Service connection for the cause of the veteran's death 
is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5103, 5103A, 
5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2003). 

2.  The claim for accrued benefits lacks legal entitlement 
under the law.  
38 U.S.C.A. § 5121(c) (West 2002); 38 C.F.R. § 3.1000(c) 
(2003).

3.  The claim for basic eligibility to VA non-service-
connected death pension benefits lacks legal entitlement 
under the law.  38 U.S.C.A. §§ 101(2), 107, 1521, 1541 (West 
2002); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.6, 3.40, 3.41 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002) requires VA 
to assist a claimant in developing all facts pertinent to a 
claim for VA benefits, including a medical opinion and notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the VA Secretary, that is necessary to 
substantiate the claim.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  VA has issued regulations to implement the 
VCAA.  38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  
The Board finds in this  case that the VCAA requirements have 
been met.  

In the rating decisions and statement of the case, the RO 
advised the appellant of what must be demonstrated to 
establish service connection for the cause of the veteran's 
death, accrued benefits, and non-service-connected death 
pension benefits.  In letters dated in August 2001 and 
September 2003, the RO informed the appellant of the evidence 
needed to substantiate her claims for service connection for 
the cause of the veteran's death (including the need for 
evidence of an injury or disease in military service, and 
medical opinion evidence to show that the veteran died from a 
service-related injury or disease), accrued benefits, and 
non-service-connected death pension benefits.  The RO advised 
the appellant that VA would request any information or 
evidence the appellant wanted VA to obtain, and any medical 
evidence from doctors about which she told VA, and requested 
the appellant to provide information regarding the veteran's 
medical treatment; the RO sent VA Forms 21-4142 
(Authorization and Consent to Release Information to VA) for 
this purpose.  

The RO also advised the appellant that she could obtain any 
of the records and send them to VA.  The RO requested the 
appellant to provide specific information about dates of 
treatment, and provided a VA Form 21-4138 and a phone number 
for the appellant to use for her answer.  In the July 2003 
statement of the case, the RO provided the appellant the 
statutory and regulatory provisions of the VCAA.  Thus, the 
appellant has been advised which portion of evidence is to be 
provided by her and which portion VA will attempt to obtain 
in accordance with 38 U.S.C.A. § 5103(a).  The appellant has 
expressed that she has no more evidence to submit.  In a 
statement received in October 2003, the appellant checked the 
block to indicate that she could not produce or secure any 
more evidence, but had forwarded all documents or evidence to 
VA.  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  She has written that she has no more 
evidence to submit and is not aware of any more evidence that 
could be secured.    

Moreover, VA is not required to provide assistance to a 
claimant if, as in this case, "no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim."  38 U.S.C.A. § 5103A(2) (West 2002).  Despite the 
information provided by the RO and the Board, the appellant 
has not submitted competent medical opinion evidence that 
shows the veteran had any liver injury or disease during 
service or that tends to link the veteran's death due to 
hepatoma of the liver to his period of active service.  The 
VCAA specifically provides that a medical examination or 
medical opinion will be afforded a claimant when such is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West 2002).  An examination or opinion is 
"necessary to make a decision on a claim" when lay or 
medical evidence (including statements of the claimant) 
contain competent evidence of a current disability or 
persistent or recurrent symptoms of disability, the evidence 
indicates that the disability or symptoms may be associated 
with military service, and the record does not contain 
sufficient medical evidence for the Secretary of VA to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2) (West 
2002).  With regard to the appellant's claim for service 
connection for the cause of the veteran's death, the Board 
finds that further assistance in the form of medical opinion 
is not warranted by the VCAA because there is no relevant 
injury or disease in service to which the veteran's 
subsequent liver hepatoma, diagnosed many years after 
service, could be related.  38 U.S.C.A. § 5103A(d)(2)(B) 
(West 2002).  The Board further finds that the record in this 
case shows post-service onset of liver hepatoma many years 
after service separation, and no relationship of the liver 
hepatoma to service.  The Board finds that the record 
otherwise contains sufficient medical evidence to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(2)(C) (West 
2002).  Accordingly, the Board finds that no further notice 
to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations.

As to the other two claims on appeal (accrued benefits and 
eligibility for nonservice-connected death pension), 
circumstances in which VA will refrain from or discontinue 
providing assistance in obtaining evidence include, but are 
not limited to, the claimant's ineligibility for the benefit 
sought because of lack of qualifying service, lack of veteran 
status, or other lack of legal eligibility.  66 Fed. Reg. 
45,620, 45,631 (Aug. 29, 2001) (codified as amended at 38 
C.F.R § 3.159(d)) (emphasis added).  No other development is 
warranted for these claims because the law, and not the 
evidence, is dispositive.  VA is not required to provide 
assistance if no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A(a)(2) (West 2002).  Therefore, any 
deficiency in notice to the appellant as to the duty to 
assist, including the respective responsibilities of the 
parties for securing evidence, is harmless, non-prejudicial 
error.  See Valiao v. Principi, 17 Vet. App. 229 (2003).  

In a recent decision, Pelegrini v. Principi, No. 01-944 (U.S. 
Vet. App. Jan. 13, 2004), the U.S. Court of Appeals for 
Veterans Claims (Court) held that a VCAA notice must be 
provided to a claimant before the "initial unfavorable 
[agency of original jurisdiction (AOJ)] decision on a 
service-connection claim."  The Court also held that the 
duty to notify provisions required VA to request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

As noted above, VCAA provisions have been considered and 
complied with.  There is no indication that there is 
additional evidence to obtain; and there has been a complete 
review of all the evidence of record.  There is no indication 
that there is any prejudice to the appellant by the order of 
the events in this case.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  The August 2001 VCAA letter to the appellant was 
issued prior to the February 2002 rating decision addressing 
the claims for service connection for the cause of the 
veteran's death and accrued benefits.  Any error in the 
sequence of events is not shown to have any effect on the 
case or to cause injury to the claimant.  The Board concludes 
that any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Miles v. 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

The Board further notes that the enactment of the VCAA has no 
material effect on adjudication of the claims for accrued 
benefits and eligibility for death pension.  The law, not the 
evidence, controls the outcome of this appeal.  Sabonis, 
supra.  In Dela Cruz v. Principi, 15 Vet. App. 143 (2001), 
the Court held that the enactment of the VCAA does not affect 
matters on appeal when the question is one limited to 
statutory interpretation.  See also Manning v. Principi, 16 
Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 
129 (2002) (the veteran did not serve on active duty during a 
period of war and was not eligible for nonservice-connected 
pension benefits; because the law as mandated by statute, and 
not the evidence, is dispositive of the claim, the VCAA is 
not applicable).  

As VA has fulfilled the duty to notify and assist, the Board 
finds that it can consider the merits of this appeal without 
prejudice to the appellant.  Bernard, supra.

II.  Service Connection for the Cause of the Veteran's Death

Service connection for the cause of the veteran's death may 
be granted if a disorder incurred in or aggravated by service 
either caused or contributed substantially or materially to 
cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see 
Harvey v. Brown, 6 Vet. App. 390, 393 (1994).  A service-
connected disability will be considered as the principal 
(primary) cause of death when such disability, singly or 
jointly with some other conditions, was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b); see Ashley v. Brown, 
6 Vet. App. 52, 57 (1993).  A contributory cause of death is 
inherently one not related to the principal cause.  In 
determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c); see Schoonover v. Derwinski, 3 
Vet. App. 166, 168-69 (1992).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c). 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2003).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2003).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2003). 

Additionally, service incurrence will be presumed for 
cirrhosis of the liver (for veterans having 90 days or more 
of wartime service or service after January 31, 1946) if 
manifest to a compensable degree within one year after active 
service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2003).  
The nexus requirement may be satisfied by evidence that a 
chronic disease subject to presumptive service connection was 
manifest to a compensable degree within the prescribed 
period.  See Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).  

In this case, the veteran died in July 1980 at the age of 55.  
The Certificate of Death lists the immediate cause of death 
as hepatoma of the liver, and does not indicate any other 
significant conditions that contributed to the veteran's 
death.  

At the time of the veteran's death, service connection was 
not in effect for any disability.  The evidence does not show 
that the veteran had been diagnosed with cirrhosis of the 
liver within one year of separation from service; his fatal 
liver disease was first shown in 1980.  

The appellant contends generally that service connection is 
warranted for the cause of the veteran's death by liver 
hepatoma.  The appellant contends that there is no in-service 
evidence of a liver disorder because the veteran did not 
report a liver disorder at service separation and the 
examining physician did not ask the veteran whether he 
experienced any sickness or illness during service.  Although 
the appellant is competent to testify as to any symptoms she 
observed the veteran experience at any time, because the 
appellant is a lay person not shown to possess the medical 
training and expertise necessary to render a medical opinion, 
any assertions that the veteran's terminal liver hepatoma was 
related to his active military service do not constitute 
medical evidence of a nexus between the cause of the 
veteran's death and any injury or disease during his active 
duty service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also Robinette v. Brown, 8 Vet. App. 69, 
77 (1995) (an appellant's account, "filtered as it [is] 
through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence"). 

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the appellants' claim for service connection for the cause of 
the veteran's death.  The veteran's medical and personnel 
records reflect no complaints, clinical findings, or 
diagnosis of liver disease, including liver hepatoma.  An 
affidavit dated in July 1945 reflects no evidence of liver 
disease or injury.  A service separation examination in July 
1945 revealed no liver or digestive abnormality.  The 
evidence also reflects no medical evidence of liver disorder 
after service until 1980. 

There is no competent medical evidence of record of a nexus 
between the veteran's terminal liver hepatoma and any injury 
or disease during active duty service, and no evidence of a 
liver injury or disease during the veteran's active service 
to which medical opinion could relate the veteran's terminal 
liver hepatoma.  For these reasons, the Board finds that the 
weight of the evidence is against the appellant's claim for 
service connection for the cause of the veteran's death.  
Accordingly, the Board finds that service connection for the 
cause of the veteran's death is not warranted.  38 U.S.C.A. 
§§ 1101, 1110, 1310, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.303, 3.312.  In reaching this decision the Board considered 
the doctrine of reasonable doubt; however, as the 
preponderance of the evidence is against the appellant's 
claim, the doctrine is not for application.  38 U.S.C.A. § 
5107(b) (West 2002); 38 C.F.R. § 3.102.  

III.  Accrued Benefits

Among the requirements for accrued benefits is that the claim 
for accrued benefits be filed within one year after the date 
of death of the individual with respect to whom such benefits 
are sought.  38 U.S.C.A. § 5121(c); 38 C.F.R. § 3.1000(c). 

The veteran died in July 1980.  The appellant filed a claim 
for accrued benefits in April 2001.  The appellant contends, 
in essence, that the legal requirements governing the time 
limit for filing of an application for accrued benefits 
should be waived for her because she had "no knowledge that 
the surviving spouse can pursue such claim." 

Although the appellant was apparently unaware of the 
requirement that a claim for accrued benefits be submitted 
within one year after the veteran's death, the Court has held 
that alleged ignorance can not be used as an excuse for 
failure to follow a promulgated regulation.  See Morris v. 
Derwinski, 1 Vet. App. 260 (1991), citing Fed. Crop Ins. 
Corp. v. Merrill, 332 U.S. 380, 384-85 (1947).  See also 
Velez v. West, 11 Vet. App. 148, 156-57 (1998).  The Court in 
Morris at 265 noted that the Supreme Court of the United 
States had held that persons dealing with the Government were 
charged with knowledge of Federal statutes and lawfully 
promulgated agency regulations, regardless of actual 
knowledge or hardship resulting from innocent ignorance.  The 
Court in Morris concluded that, even though the appellant 
might have been ignorant of the abandonment provisions of 38 
C.F.R. § 3.158(a), the appellant was necessarily charged with 
knowledge of the regulation.  

Because the appellant missed the statutory deadline for 
filing her claim for accrued benefits, the pertinent facts in 
this case are not in dispute and the law is dispositive; 
therefore, the appellant's claim must be denied because it is 
without legal merit.  See Sabonis v. Brown, 6 Vet. App. 426 
(1994). 

IV.  Death Pension Benefits

The law authorizes the payment of non-service-connected 
disability pension to a veteran of a war who has the 
requisite service and who is permanently and totally 
disabled.  38 U.S.C.A. §§ 1502, 1521 (West 2002).  The 
Secretary shall pay pension for non-service-connected 
disability or death for service to the surviving spouse of 
each veteran of a period of war who met the service 
requirements prescribed in section 1521(j) of Title 38, U.S. 
Code, or who at the time of death was receiving (or entitled 
to receive) compensation or retirement pay for a service-
connected disability.  38 U.S.C.A. § 1541.

In order to establish basic eligibility for VA disability 
pension benefits, it is required, in part, that the 
individual in respect to whom pension is claimed be a veteran 
who had active military, naval, or air service.  See 38 
U.S.C.A. §§ 101(2), (24), 1521(a), (j); 38 C.F.R. §§ 3.1, 
3.6.  The term "veteran" is defined as a person who served 
in the active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable.  38 U.S.C.A. § 101(2) (West 2002).  "Active 
military, naval, and air service" includes active duty.  
"Active duty" is defined as full-time duty in the Armed 
Forces.  38 C.F.R. § 3.6(a), (b).  "Armed Forces" consists 
of the United States Army, Navy, Marine Corps, Air Force, and 
Coast Guard, including their Reserve components.  38 C.F.R. § 
3.1.

Service in the Philippine Scouts and in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, including recognized guerrilla service, is 
recognized service for certain VA purposes, as authorized by 
38 U.S.C.A. § 107 (West 2002); 38 C.F.R. § 3.40.  Service 
department certified recognized guerrilla service and 
unrecognized guerrilla service under a recognized 
commissioned officer, only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts), or the Commonwealth Army, prior to July 1, 1946, is 
included for compensation benefits, but not for pension 
benefits.  38 C.F.R. § 3.40(b), (c), and (d).

In general, service before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the 
Armed Forces of the United States, including recognized 
guerilla service, shall not be deemed to have been active 
military, naval, or air service for the purposes of awarding 
non-service-connected pension benefits.  See 38 U.S.C.A. § 
107(a) (West 2002); 38 C.F.R. § 3.40 (2003).  The Court has 
held that findings by the United States service department 
verifying a person's service "are binding on the VA for 
purposes of establishing service in the U.S. Armed Forces."  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).

As noted above, the service department certified that the 
veteran had Recognized Guerrilla Service from December 1942 
to May 1945.  The service department's determination is 
binding on VA.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 
532.  There is no evidence of record to show otherwise, and 
there is no further contention that the service as verified 
by the service department is erroneous in such a way as to 
warrant a further request to the service department to verify 
or recertify additional military service.  

The official documents do not indicate, and the appellant has 
not contended, that the decedent had any service that would 
render her eligible for pension.  See Sarmiento v. Brown, 7 
Vet. App. 80 (1994); see also 38 C.F.R. § 3.8(a).  Persons 
with service in the Philippine Commonwealth Army, USAFFE, 
including the recognized guerrillas, or service with the new 
Philippine Scouts under Public Law 190, 79th Congress shall 
not be deemed to have been in active military service with 
the Armed Forces of the United States for the purpose of 
establishing entitlement to non- service-connected disability 
pension.  See 38 U.S.C.A. § 107; 38 C.F.R. 
§ 3.40(b), (c), (d).  For these reasons, the Board finds that 
the appellant is not eligible for the requested death pension 
benefit.  

The Board has carefully reviewed the entire record in this 
case; however, as this is a case in which the law is 
dispositive, basic eligibility for death pension is precluded 
based on the veteran's service; therefore, the appeal must be 
denied.  Sabonis, 
6 Vet. App. 426.


ORDER

Service connection for the cause of the veteran's death is 
denied.

The claim for accrued benefits, being without legal merit, is 
denied.

The claim for basic eligibility to VA non-service-connected 
death pension, being without legal merit, is denied. 


	                        
____________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



